Citation Nr: 0710880	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear. 

2.  Entitlement to a compensable rating for service-connected 
hearing loss, left ear.


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969 
and is in receipt of the Army Commendation Medal with "V" 
device, among other awards, for his service in the Republic 
of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands issued in October 2003 and February 
2006.  This matter was originally on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the veteran's claim of entitlement to 
service connection for right ear hearing loss was found to be 
reopened by way of the submission of new and material 
evidence in a prior Board decision issued in January 2003.  
The Board subsequently remanded both of the veteran's hearing 
loss claims to the RO for further development in October 2003 
and readjudication with consideration of additional evidence 
in February 2006.  

The issue of entitlement to a compensable evaluation for 
service-connected hearing loss, left ear is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  There is satisfactory evidence that the veteran currently 
has right ear hearing loss due to combat noise exposure, 
which is consistent with the circumstances, conditions, or 
hardships of his service, and there is no clear and 
convincing evidence to the contrary. 


CONCLUSION OF LAW

The veteran's hearing loss, right ear was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Board Remands and the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's service 
connection claim for right ear hearing loss.  Any notice 
defect will be remedied by the RO when effectuating the award 
of benefits or on remand with respect to the veteran's 
increased rating claim.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service, which both require 
competent medical evidence.  Collette v. Brown, 82 F.3d 389, 
392 (1996).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran has repeatedly related 
his current right ear hearing loss to his military service; 
however, he lacks the requisite medical expertise to render a 
competent medical diagnosis or opinion regarding the cause of 
his claimed hearing loss.  Thus, competent medical evidence 
showing that a right ear hearing impairment as defined by 
38 C.F.R. § 3.385 is related to service is required.  


III.	Analysis 

The veteran essentially contends that his current right ear 
hearing loss was caused by acoustic trauma due to combat 
noise exposure while serving as a demolition specialist in 
the Republic of Vietnam.  

The medical evidence of record clearly shows that the veteran 
currently suffers from a hearing impairment in the right ear 
as defined by 38 C.F.R. § 3.385.  Although audiometric 
results were noted to be inconsistent and inconclusive with 
respect to the veteran's organic level of hearing at the 
August 2003 and May 2004 VA audiological examinations, the 
May 2002 VA examination audiometric results note pure tone 
thresholds in the right ear of 25 dB at 500 Hz, 35 dB at 1000 
Hz, 30 dB at 2000 Hz, 55 dB at 3000 Hz, and 80 dB at 4000 Hz 
and a speech recognition score in the right ear of 96 
percent.  The May 2002 VA examiner also diagnosed the veteran 
with sensorineural hearing loss in the right ear.  The 
veteran's VA treatment records from 1990 to 2003 additionally 
include findings of right ear hearing loss.  

In regard to service, the Board notes that the veteran's 
service medical records consistently show right ear hearing 
acuity within normal limits.  Nevertheless, service personnel 
records confirm that the veteran served as a demolition 
specialist in the Republic of Vietnam and was awarded, among 
other awards, the Army Commendation Medal with "V" device 
and Vietnam Campaign Medal.  Thus, the Board finds that 
exposure to combat noise such as explosions and mortar fire 
is consistent with the circumstances, conditions, and 
hardships of the veteran's service and the lay statements of 
record including his own accounts of such exposure are 
sufficient evidence of acoustic trauma during service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2006); Collette v. Brown, 82 F.3d 389 (1996). 

The Board further notes that there is both unfavorable and 
favorable opinion evidence regarding the question of whether 
the veteran's current right ear hearing loss is linked to 
acoustic trauma sustained during military service.  

In support of his claim, the veteran submitted correspondence 
dated in August 2005 and October 2006 from a certified 
hearing instrument specialist (D.Q.) with approximately 20 
years of experience.  In said correspondence, D.Q. indicated 
review of the veteran's induction examination report and 
concluded that acoustic trauma during service caused auditory 
damage to the veteran's right ear.  

Conversely, the VA examiner (M.S., PhD) reviewed the 
veteran's claims folder in conjunction with the May 2002, 
August 2003, and July 2004 VA audiological examinations and 
essentially concluded that it was unlikely that the veteran's 
right ear hearing loss was related to service explaining that 
the December 1968 separation examination revealed normal 
hearing in the veteran's right ear and the type of noise 
exposure that the veteran was exposed to would have resulted 
in hearing loss at the high frequencies.  

The Board further observes that the veteran's wife wrote in a 
December 2004 statement that the veteran had hearing problems 
since service and currently had trouble hearing, among other 
things, the phone ring, an alarm clock, and a timer on the 
stove or washer.  Moreover, the veteran himself has reported 
that he first experienced hearing loss in service that has 
gradually deteriorated since that time.  While neither the 
veteran nor his wife possess the requisite level of medical 
expertise to diagnose hearing loss or render a competent 
opinion regarding its etiology, both are considered competent 
to report the observable manifestations or symptoms of the 
veteran's claimed disability.    

It is critical to emphasize that the Congress has bestowed 
upon combat veterans an extraordinary statutory preference 
which immensely lowers the burden of proof in claims for 
service connection for disability arising from armed 
conflict.  The veteran's wartime experiences unquestionably 
qualify him for this special status as the following partial 
excerpt from his August 1968 commendation so convincingly 
attests:   

Through his [the veteran's] courage and outstanding 
example, he contributed immensely to the success of 
the mission by confusing the enemy and thereby 
preventing any penetration of the north sector of 
the perimeter. [The veteran's] personal courage, 
aggressiveness and exemplary devotion to duty are 
in keeping with the highest traditions of the 
military service and reflect great credit upon 
himself, his unit and the United States Army.

After consideration of the foregoing medical and lay 
evidence, the Board finds that the aggregate record fails to 
satisfy the clear and convincing standard.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  In the 
absence of affirmative evidence adequately rebutting the 
favorable evidence, the Board must conclude that the veteran 
probably has bilateral hearing loss due to acoustic trauma 
sustained during combat service in Vietnam and service 
connection for right ear hearing loss is warranted.    

             
ORDER

Entitlement to service connection for hearing loss, right ear 
is granted. 


REMAND

In light of the Board's decision to grant service connection 
for the veteran's right ear hearing loss, it is necessary to 
remand the issue of entitlement to a compensable rating for 
the veteran's service-connected hearing loss, left ear to the 
RO as the rating criteria considers findings relative to both 
ears and the RO has not had the opportunity to assign an 
initial rating for the veteran's now service-connected right 
ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (prohibiting the adjudication of claims that are 
inextricably intertwined based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with a 
new audiological examination to determine 
the nature and extent of any current 
manifestations of the veteran's now 
service-connected right ear hearing loss 
and previously service-connected left ear 
hearing loss.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with the 
examination.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  

2.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


